Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

J. Peaceful, L.C.
d/b/a Town Market,

Respondent.

Docket No. C-15-2711
FDA Docket No. FDA-2015-H-1881

Decision No. CR4614

Date: May 24, 2016

INITIAL DECISION

I sustain the determination of the Center for Tobacco Products (CTP) of the
United States Food and Drug Administration (FDA) to impose a civil money
penalty of $250 against Respondent, J. Peaceful, L.C. d/b/a Town Market.

I. Background

Respondent requested a hearing in order to challenge CTP’s determination to
impose a $250 civil money penalty against it. I held a hearing by telephone on
February 18,2016. At the hearing I received exhibits into evidence from CTP that
are identified as CTP Ex. 1-CTP Ex. 16. I heard the cross-examination testimony
of James Naso, an inspector working on behalf of CTP. Respondent offered no
exhibits.

CTP filed a brief in support of its position. Respondent filed a pre-hearing brief
and a post-hearing brief.
II. Issues, Findings of Fact and Conclusions of Law
A. Issues

The issues are whether Respondent violated regulations governing the sale of
tobacco products to minors and whether a civil money penalty of $250 is
reasonable.

B. Findings of Fact and Conclusions of Law

CTP determined to impose a civil money penalty against Respondent pursuant to
the authority conferred by the Federal Food, Drug, and Cosmetic Act (Act) and
implementing regulations at Part 21 of the Code of Federal Regulations (C.F.R.).
The Act prohibits the misbranding of tobacco products while they are held for sale
after shipment in interstate commerce. 21 U.S.C. § 331(k). FDA and its agency,
CTP, may seek civil money penalties from any person who violates the Act’s
requirements as they relate to the sale of tobacco products. 21 U.S.C. § 331(f)(9).
The sale of tobacco products to an individual who is under the age of 18 and the
failure to verify the photographic identification of an individual who is not over
the age of 26 are violations of implementing regulations. 21 C.F.R. §§ 1140.14(a),
(b)C).

There is no dispute that Respondent sells tobacco products to members of the
public. What is in dispute in this case is whether Respondent sold tobacco
products to a minor in violation of applicable regulations.

An agent, James Naso, working on behalf of CTP, inspected Respondent’s
establishment on September 24, 2014 and January 29, 2015. On both occasions
Mr. Naso was accompanied by a minor who worked under his supervision. CTP
Ex. 1 at 2. On each of these occasions, Mr. Naso verified that the minor did not
have cigarettes in her possession prior to entering Respondent’s establishment. Id.
at 3,4. On September 24 Mr. Naso entered the establishment and personally
observed the minor purchase a package of cigarettes from an employee. He
observed also that the employee did not check the minor’s identification. Id. at 3.

On January 29, 2015, Mr. Naso waited outside while the minor entered the store.
She subsequently exited the store and advised him that she had purchased a
package of cigarettes from an employee. The minor provided Mr. Naso with a
package of Marlboro Gold Pack cigarettes, which Mr. Naso labeled and
photographed. CTP Ex. | at 4; CTP Ex. 13.
I find this evidence to be more than sufficient to prove that Respondent sold
tobacco products (cigarettes) unlawfully to a minor on two occasions, September
24, 2014 and January 29, 2015, and that on one occasion (September 24)
Respondent unlawfully failed to check a minor’s identification before selling
tobacco products to that individual. I find Mr. Naso’s observations of the
September 24 transaction to be reliable. I am also persuaded by the fact that the
minor exited the store on January 29, 2015 with a package of Marlboro Gold Pack
Cigarettes to be persuasive evidence that she purchased them in the store, given
that Mr. Naso verified that the minor did not have tobacco products in her
possession prior to entering the store.

Respondent offered no evidence on its behalf but it challenged the credibility of
Mr. Naso’s testimony and the other evidence offered by CTP. I do not find that
Respondent successfully rebutted the evidence that CTP offered.

Respondent argues, first, that any testimony offered by the minor — and the
accounts that she gave to Mr. Naso of her experiences inside Respondent’s
establishment are hearsay and unreliable. I agree with Respondent that the
minor’s statements are hearsay and not necessarily reliable. But, in this case, CTP
produced independent proof of Respondent’s violations in the form of Mr. Naso’s
observations of the September 24 transaction and the package of Marlboro Gold
Pack Cigarettes that the minor obtained on January 29. Indeed, CTP’s case does
not depend on anything that the minor said, but rather, on Mr. Naso’s
observations, which are not hearsay, and on the physical evidence obtained on
January 29, 2015.

Respondent also argues that CTP rested its entire case on the credibility of the
minor purchaser. That is incorrect. As I have discussed, the minor’s credibility is
not at issue here because CTP relies on evidence that is independent of anything
that the minor said to Mr. Naso.

Respondent argues also that the minor’s failure to obtain receipts for her purchases
on September 24, 2014 and January 29, 2015 undercut CTP’s case. Certainly,
receipts would be dispositive proof that transactions occurred on the two dates.
But, Mr. Naso’s observations and the physical evidence that was obtained on
January 29, 2015 are, in and of themselves, adequate to prove CTP’s case. The
absence of receipts doesn’t derogate from that evidence. Moreover, Mr. Naso
explained that it was policy not to request a receipt if one isn’t offered. Tr. at 17.

Respondent has not argued that it is incapable of paying a civil money penalty of
$250. The penalty amount is authorized by regulations. 21 C.F.R. § 17.2. Lagree
with CTP’s characterization of the penalty amount as “nominal.” Informal Brief
of Complainant at 10. Tobacco products are highly addictive and extremely
harmful. Respondent’s repeated sale of tobacco products to a minor, in violation
of law, creates the risk of serious harm.

/s/
Steven T. Kessel
Administrative Law Judge

